Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 1 of 6 PageID #: 558




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RYAN E. LEE,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 1:19-cv-01052-TWP-TAB
                                                      )
 REBECCA J. TRIVETT,                                  )
                                                      )
                               Defendant.             )

   ORDER DENYING PLAINTIFF'S MOTION TO ALTER OR AMEND JUDGMENT

        This matter is before the Court on a Motion to Alter or Amend Judgment (Dkt. 94), filed

 by Plaintiff Ryan E. Lee ("Mr. Lee"). Mr. Lee, an inmate at Plainfield Correctional Facility,

 brought this lawsuit alleging that Defendant Rebecca J. Trivett ("Nurse Trivett") was deliberately

 indifferent to his serious medical. The Court granted summary judgment for Nurse Trivett because

 there was no evidence that she was personally involved in Mr. Lee's medical care. Mr. Lee asks

 the Court to substitute a different prison official, Shera Horton ("Nurse Horton"), as the defendant

 in this action. He also argues that he might have prevailed in this action if the Court had granted

 his motion for assistance recruiting counsel. Because Mr. Lee has not identified new evidence or

 shown that the judgment rests on a manifest error of law or fact, his Motion to Alter or Amend

 Judgment is denied.

                                       I. LEGAL STANDARD

        Mr. Lee brings this motion under Rule 59(e) of the Federal Rules of Civil Procedure.

 Rule 59(e) "authorizes relief when a moving party clearly establish[es] either a manifest error of

 law or fact or present[s] newly discovered evidence." Souter v. International Union, 993 F.2d 595,

 599 (7th Cir. 1993). A "manifest error" means "wholesale disregard, misapplication, or failure to

 recognize controlling precedent." Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir.
Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 2 of 6 PageID #: 559




 2000). Rule 59(e) provides for an "extraordinary remed[y] reserved for the exceptional case."

 Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

         The purpose of Rule 59(e) is to allow a party to bring to the district court's attention a

 manifest error of fact or law so that it may correct, or at least address, the error in the first instance.

 A&C Construction & Installation, Co. WLL v. Zurich American Insurance Company, 963 F.3d

 705, 709 (7th Cir. 2020). A Rule 59(e) motion "does not allow a party to introduce new evidence

 or advance arguments that could and should have been presented to the district court prior to the

 judgment." Id.

                                         II. BACKGROUND

 A.      Mr. Lee's Pleadings

         Mr. Lee brought this action alleging that prison officials were deliberately indifferent to

 his serious medical need after he injured himself on the sidewalk at his facility. (Dkt. 1.) The

 Court dismissed the original complaint for failure to state a claim and instructed him to file an

 amended complaint to avoid dismissal of the action. (Dkt. 6.)

         Mr. Lee filed an Amended Complaint, (Dkt. 8), and the Court allowed his Eighth

 Amendment medical claim to proceed against Nurse Trivett in her individual capacity. (Dkt 9.)

 All other claims and defendants were dismissed. Id.

         Mr. Lee did not name Nurse Horton as a defendant in his original Complaint or in his

 Amended Complaint. (See Dkts. 1, 8.) He could have sought leave to file a second amended

 complaint, which would have provided another opportunity to name Nurse Horton as a defendant,

 but he chose not to do so. (See Dkt. 59 at 3.)




                                                     2
Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 3 of 6 PageID #: 560




 B.     Mr. Lee's Requests for Counsel

        Mr. Lee filed multiple motions for assistance recruiting counsel. (Dkts. 14, 22, 52, 57, 71.)

 The Court followed the Seventh Circuit's two-prong approach for analyzing pro se counsel

 motions, considering both Mr. Lee's attempts to obtain counsel and his competency to represent

 himself, and denied these motions. (Dkts. 15, 23, 61 (citing Walker v. Price, 900 F.3d 933, 938

 (7th Cir. 2018)); see also Dkt. 78 (Order denying motion to reconsider counsel motions).) The

 Court acknowledged that Mr. Lee has a traumatic brain injury but reasoned that he did not

 demonstrate a need for counsel exceeding that of the typical pro se litigant. (Dkt. 61 at 3.)

 C.     Motion for Summary Judgment

        Nurse Trivett filed a Motion for Summary Judgment on the merits of Mr. Lee's claims.

 (Dkt. 81.) In her "Statement of Undisputed Material Facts," she stated:

        Nurse Trivett did not see [Mr. Lee] in person related to this injury whatsoever. She
        did, however, put in an order for him to receive a bottom bunk pass . . . [Mr. Lee]
        received care and treatment related to his injuries … from other nurses and
        providers, but not [N]urse Trivett. When asked [in a deposition] why he chose to
        name [N]urse Trivett in his lawsuit, [he] pointed to the order for a bottom bunk
        pass, which had her name on it.

 (Dkt. 82 at 4 (internal citations removed).   )

        Mr. Lee filed a Response and a Surreply to the summary judgment pleadings, but did not

 contest any of the asserted material facts from Nurse Trivett's brief.        (See Dkts. 86, 88.)

 Accordingly, the Court accepted Nurse Trivett's asserted facts as true, so long as they were

 supported by evidence in the record. (Dkt. 92 at 3) (citing S.D. Ind. Local Rule 56-1(b), (e), (f);

 Patterson v. Indiana Newspapers, Inc., 589 F.3d 357, 360 (7th Cir. 2009)). The statement quoted

 above regarding Nurse Trivett's lack of personal involvement in Mr. Lee's medical care was

 supported by Nurse Trivett's affidavit, Mr. Lee's medical records, and Mr. Lee's deposition. (See

 Dkt. 83-1, ¶¶ 8-9; Dkt. 83-2 at 11-12; see generally Dkt. 83-3.)

                                                   3
Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 4 of 6 PageID #: 561




        In granting Nurse Trivett's Motion for Summary Judgment, the Court reasoned that

 "individual liability under § 1983 requires personal involvement in the alleged constitutional

 deprivation." Id. (cleaned up) (citing Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

 2017)). Accordingly, Mr. Lee needed to prove "[a] causal connection, or affirmative link" between

 his injury and Nurse Trivett's misconduct. Id. (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869

 (7th Cir. 1983)). In this case, where there was no evidence that Nurse Trivett was responsible for

 Mr. Lee's medical care, the Court held that "[t]he lack of a causal connection between

 [Nurse Trivett's] conduct and Mr. Lee's alleged constitutional deprivations defeats his claim

 against her." (Dkt. 92 at 7.)

        Mr. Lee argued in his Response and Surreply that his deposition testimony should be

 stricken and that as a pro se litigant, he had been disadvantaged. (Dkt. 92 at 5 (citing Dkts. 86,

 88).) The Court denied the request to strike the deposition, reasoning that Mr. Lee's Response and

 Surreply, as well as the designated evidence, showed that he was competent to represent himself.

 Id.

 D.     Motion to Alter or Amend Judgment

        Mr. Lee has filed a Motion to Alter or Amend Judgment under Federal Rule of Civil

 Procedure 59(e). He does not argue that the Court erred by granting Nurse Trivett's Motion for

 summary judgment. Instead, he argues that the Court erroneously dismissed a "cognizable [claim]

 under § 1983 . . . against the true defendant Shera Horton, R.N." in the Order screening the

 Amended Complaint. (Dkt. 94 at 2.) (Emphases omitted.) He states that the Court has discretion

 under Rule 25 to substitute Nurse Horton for Nurse Trivett as a defendant. Id. at 3. He also argues

 that he should have received appointed counsel due to his traumatic brain injury and that recruited

 counsel may have been able to conduct more fruitful discovery on his behalf. Id. at 4.



                                                 4
Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 5 of 6 PageID #: 562




        In response, Nurse Trivett argues that the Motion should be denied because it does not

 identify "newly discovered evidence or manifest error of law or fact. Instead, [Mr. Lee] simply

 rehashes the same argument considered by the court in its [summary judgment] order … and

 improperly requests to substitute a new party for Defendant Trivett." (Dkt. 95, ¶ 5 (internal

 citations omitted).)

                                        III. DISCUSSION

        Mr. Lee has not presented newly-discovered evidence or shown that the Court's entry of

 final judgment resulted from a manifest error of law or fact. Instead, he makes a belated request

 to add Nurse Horton as a defendant and rehashes his previous arguments requesting counsel.

        The original Complaint in this case was filed in March 2019. The Order Granting Summary

 Judgment and entry of Final Judgment were docketed on May 19, 2021 (Dkts. 92 and 93).

 Defendant contends that she served Initial Disclosures to Mr. Lee on November 5, 2019, which

 included his Indiana Department of Corrections Medical Records and identified the nurses present.

 See Dkt. 26. Defendant points out that the under the Court’s Scheduling Order parties had until

 November 26, 2019, to Amend Pleadings (Dkt. 19), and Mr. Lee fails to explain why he waited

 almost two years to request to amend his Complaint. (Dkt. 95 at 3).

        At this stage of the proceedings, the request to add Shera Horton as a defendant is too late.

 As the plaintiff, Mr. Lee was in charge of his case and had the ability to name his defendants. He

 did not name Nurse Horton in the original Complaint or the Amended Complaint. (See Dkts. 1,

 8.) He was given an opportunity to seek leave to file a second amended complaint, which would

 have provided another opportunity to name Nurse Horton as a defendant, but he chose not to do

 so. A Rule 59(e) motion is not an opportunity to file amended pleadings that could have and

 should have been filed earlier in the proceedings.



                                                 5
Case 1:19-cv-01052-TWP-TAB Document 96 Filed 08/11/21 Page 6 of 6 PageID #: 563




        Mr. Lee's reliance on Rule 25, which permits the substitution of named parties upon death,

 incompetency, a transfer of interest, or a separation from public office, is misplaced. He is not

 seeking to substitute a named defendant for one who is no longer available, such as a defendant

 who has died or a public official who has retired. Instead, he is seeking to add a new defendant to

 a case that has already been decided. Rule 25 provides no such remedy.

        Finally, Mr. Lee's speculation that an attorney would have discovered more fruitful

 evidence is without merit. The Court previously ruled that Mr. Lee was competent to represent

 himself. The Court applied the Seventh Circuit's two-prong analysis for counsel motions and

 considered his pre-existing traumatic braining injury. A Rule 59(e) motion is not a chance to

 rehash arguments, such as Mr. Lee's requests for counsel, that have already been rejected.

                                       IV. CONCLUSION

        For the reasons stated above, Mr. Lee's Motion to Alter or Amend Judgment, Dkt. [94], is

 DENIED.

        SO ORDERED.

 Date: 8/11/2021


 DISTRIBUTION:

 Ryan E. Lee, #106136
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Erika Lauren Steuerwald
 KATZ KORIN CUNNINGHAM, P.C.
 esteuerwald@kkclegal.com




                                                 6
